     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     Christopher Alan James Swift, Esq.
 3   Nevada Bar No. 11291
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cswift@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company as Trustee for IndyMac Indx
 7   Mortgage Loan Trust 2006-AR14, Mortgage Pass-Through Certificates Series 2006-AR14

 8                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:17-cv-00242-JAD-VCF
     COMPANY AS TRUSTEE FOR INDYMAC
11   INDX MORTGAGE LOAN TRUST 2006-
     AR14, MORTGAGE PASS-THROUGH                        STIPULATION AND ORDER TO
12
     CERTIFICATES SERIES 2006-AR14,                     EXTEND DEADLINE FOR PLAINTIFF
13                                                      TO FILE ITS RESPONSE TO EDDIE
                    Plaintiff,                          HADDAD’S MOTION TO DISMISS
14           vs.                                        [ECF 40]
15
     EDDIE HADDAD; WEXFORD VILLAGE                      (SECOND REQUEST)
16   HOMEOWNERS ASSOCIATION,

17                 Defendants.
18
             Plaintiff, Deutsche Bank National Trust Company as Trustee for IndyMac Indx Mortgage
19
     Loan Trust 2006-AR14, Mortgage Pass-Through Certificates Series 2006-AR14 (“Plaintiff”), by
20
     and through its counsel of record; Defendant, Eddie Haddad, by and through its counsel of
21
     record; and Defendant, Wexford Village Homeowners Association, by and through its counsel of
22   record, hereby stipulate and agree that Plaintiff shall have an extension of time of fourteen (14)
23   days, up to and including December 14, 2018, in which to file its Opposition to EDDIE
24   HADDAD’S MOTION TO DISMISS [ECF 40], filed on November 16, 2018. Counsel for
25   Plaintiff has been ill and therefore, the parties agree to extend the deadline for Plaintiff’s

26   opposition which is currently due to be filed on or before November 30, 2018 to December 14,

27   2018.
     ///
28




                                                Page 1 of 2
            The requested extension is necessary to allow counsel for Plaintiff to fully evaluate and
 1
     address the arguments in the motion. This is the parties’ second request for an extension and is
 2
     not intended to cause any delay or prejudice to any party.
 3
            IT IS SO STIPULATED.
 4
      DATED this 6th day of December, 2018.               DATED this 6th day of December, 2018.
 5
      WRIGHT, FINLAY & ZAK, LLP                           LAW OFFICES OF MICHAEL F. BOHN,
 6                                                        ESQ., LTD.
 7
      /s/ Christopher A.J. Swift, Esq.                    /s/ Adam R. Trippiedi, Esq.
 8    Christopher A. J. Swift, Esq.                       Michael F. Bohn, Esq.
      Nevada Bar No. 11291                                Nevada Bar No. 1641
 9    7785 W. Sahara Ave., Suite 200                      Adam R. Trippiedi, Esq.
      Las Vegas, NV 89117                                 Nevada Bar No. 12294
10
      Attorney for Plaintiff, Wilmington Trust,           2260 Corporate Circle, Ste. 480
11    National Association, not in its individual         Henderson, Nevada 89074
      capacity but as Trustee of ARLP                     Attorneys for Defendant, Eddie Haddad
12    Securitization Trust, Series 2014-2
13
      DATED this 6th day of December, 2018.
14
      LEACH, KERN, GROUCH, ANDERSON,
15    SONG
16
      /s/ Ryan D. Hastings, Esq.
17    Ryan D. Hastings, Esq.
      Nevada Bar No. 12394
18    2525 Box Canyon Drive
      Las Vegas, Nevada 89128
19
      Attorneys for Defendant, Wexford Village
20    Homeowners Association

21                                                  ORDER

22          IT IS SO ORDERED.
23          Dated:this
            Dated   December
                       ____ day 10, 2018.
                                of _____________, 2018.
24
25                                                           ________________________________
                                                             UNITED STATES DISTRICT JUDGE
26
27
28




                                                    Page 2 of 2
